SHARP, W., J.
In accordance with the Florida Supreme Court’s decision in Florida v. Thomas, 789 So.2d 971 (Fla.2001), and the court’s directive in this case, we alter our decision to conform it to the holding in Grant v. State, 770 So.2d 655 (Fla.2000).
*857In sum, we affirm the concurrent sentences imposed on Dragani in this case, since they do not violate his double jeopardy rights. In all other regards, we reaffirm the balance of our prior decision in this case.
AFFIRMED.
GRIFFIN and PALMER, JJ., concur.